DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the disclosed prior art of record fails to disclose the claim as a whole and in particular it fails to disclose the newly added limitations as follows:
determining  a normal direction of each of polygons in the incision as an acceleration direction of the particles,
and outputting an image of the transformed three-dimensional model and the particles spurt from the polygons in the incision along the trajectories of the particles, each particle being emitted in a normal direction of a polygon from which the each particle spurt.

Regarding independent claims 6 and 7, these claims are allowed since they contain limitations that are substantially similar to allowed claim 1.

Regarding claims 2 and 3, these claims are allowed since they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662